Citation Nr: 0737499	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  05-25 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in
Fayetteville, Arkansas


THE ISSUE

Eligibility for enrollment in the VA healthcare system.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from February 1963 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision by the Department 
of Veterans Affairs Medical Center (VAMC) in Fayetteville, 
Arkansas.



FINDINGS OF FACT

1.  The veteran has not been awarded service connection for 
any disability.

2.  The veteran is not a former prisoner of war (POW), and he 
has not been awarded the Purple Heart medal.

3.  The veteran was not discharged or released from active 
military service for a disability incurred in or aggravated 
in the line of duty.

4.  The veteran has not been found to be entitled to 
disability compensation under 38 U.S.C.A. § 1151.

5.  The veteran is not in receipt of VA pension, or in 
receipt of increased pension based on need for regular aid 
and attendance of another person or by reason of being 
housebound.

6.  The veteran has not been determined to be 
catastrophically disabled by VA.

7.  The veteran has submitted no information regarding income 
or any information about his being eligible to receive 
medical assistance under a State plan under Title XIX of the 
Social Security Act.

8.  The veteran has not sought enrollment for care for a 
disorder associated with exposure to a toxic substance or 
radiation, for a disorder associated with service in the 
Southwest Asia Theater of operations during the Gulf War, or 
for any illness associated with service in combat in a war 
after the Gulf War or during a period of hostility after 
November 11, 1998.

9.  The veteran applied for enrollment in the VA healthcare 
system in July 2005.




CONCLUSION OF LAW

The veteran is not eligible for enrollment in the VA 
healthcare system.  38 C.F.R. § 17.36 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the claimant of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).

The Board notes that a specific regulatory framework for 
notifying the veteran is established by 38 C.F.R. § 17.36 for 
all applications for healthcare enrollment.  

Here, there is no outstanding evidence, and this case does 
not turn on a medical question for which an opinion would be 
necessary.

More importantly, the law, and not the facts, is dispositive 
of the claim of eligibility for enrollment in the VA 
healthcare system.  Hence, the duties to notify and assist 
imposed by the VCAA are not applicable to the claim.  Beverly 
v. Nicholson, 19 Vet. App. 394 (2006); Mason v. Principi, 
16 Vet. App. 129, 132 (2002).



II.  Analysis

The veteran filed an application for enrollment in the VA 
healthcare system (VA Form 10-10EZ) in July 2005.  

The Secretary of the Department of Veterans Affairs (VA) will 
determine which categories of veterans are eligible to be 
enrolled in the healthcare system based on a certain 
priority.  38 C.F.R. § 17.36(b) (2007).

Effective January 17, 2003, VA will not enroll in the VA 
healthcare system those veterans who fall in priority 
category 8 and who either were not in an enrolled status on 
January 17, 2003, or who requested disenrollment after that 
date.  38 U.S.C.A. §§ 1710, 1721; 38 C.F.R. § 17.36(c)(2); 68 
Fed. Reg. 2,670-73 (Jan. 17, 2003).  On this basis, and 
because the veteran's application was filed in July 2005, VA 
did not enroll the veteran.

The categories for enrollment of veterans include the 
following:  

(1) Veterans with a singular or combined rating of 50 
percent or greater based on one or more service-
connected disabilities or unemployability.

(2) Veterans with a singular or combined rating of 30 
percent or 40 percent based on one or more service-
connected disabilities.

(3) Veterans who are former prisoners of war; veterans 
awarded the Purple Heart medal; veterans with a singular 
or combined rating of 10 percent or 20 percent based on 
one or more service-connected disabilities; veterans who 
were discharged or released from active military service 
for a disability incurred or aggravated in the line of 
duty; veterans who receive disability compensation under 
38 U.S.C.A. § 1151; veterans whose entitlement to 
disability compensation is suspended pursuant to 38 
U.S.C.A. § 1151, but only to the extent that such 
veterans' continuing eligibility for that care is 
provided for in the judgment or settlement described in 
38 U.S.C.A. § 1151; veterans whose entitlement to 
disability compensation is suspended because of the 
receipt of military retired pay; and veterans receiving 
compensation at the 10 percent rating level based on 
multiple noncompensable service-connected disabilities 
that clearly interfere with normal employability.

(4) Veterans who receive increased pension based on 
their need for regular 
aid and attendance or by reason of being permanently 
housebound and other veterans who are determined to be 
catastrophically disabled by the Chief of Staff (or 
equivalent clinical official) at the VA facility where 
they were examined.

(5) Veterans not covered by paragraphs (b)(1) through 
(b)(4) of this section who are determined to be unable 
to defray the expenses of necessary care under 38 
U.S.C.A. § 1722(a).

(6) Veterans of the Mexican border period or of World 
War I; veterans solely 
seeking care for a disorder associated with exposure to 
a toxic substance or 
radiation, for a disorder associated with service in the 
Southwest Asia Theater of operations during the Gulf 
War, or for any illness associated with service in 
combat in a war after the Gulf War or during a period of 
hostility after November 11, 1998, as provided and 
limited in 38 U.S.C.A. § 1710(e); and veterans with zero 
percent service-connected disabilities who are 
nevertheless compensated, including veterans receiving 
compensation for inactive tuberculosis.

(7) Veterans who agree to pay to the United States the 
applicable co-payment 
determined under 38 U.S.C.A. §§ 1710(f) and 1710(g) if 
their income for the previous year constitutes "low 
income" under the geographical income limits established 
by the U.S. Department of Housing and Urban Development 
for the fiscal year that ended on September 30 of the 
previous calendar year.  For purposes of this paragraph, 
VA will determine the income of veterans (to include the 
income of their spouses and dependents) using the rules 
in §§ 3.271, 3.272, 3.273, and 3.276.  After determining 
the veterans' income and the number of persons in the 
veterans' family (including only the spouse and 
dependent children), VA will compare their income with 
the current applicable "low-income" limit for the public 
housing and section 8 programs in their area that the 
U.S. Department of Housing and Urban Development 
publishes pursuant to 42 U.S.C.A. § 1437a(b)(2).  If the 
veteran's income is below the applicable "low-income" 
limits for the area in which the veteran resides, the 
veteran will be considered to have "low income" for 
purposes of this paragraph. To avoid a hardship to a 
veteran, VA may use the projected income for the current 
year of the veteran, spouse, and dependent children if 
the projected income is below the "low income" limit 
referenced above.  This category is further prioritized 
into the following subcategories:

(i) Noncompensable zero percent service-connected 
veterans who are in an enrolled status on a 
specified date announced in a Federal Register 
document promulgated under paragraph (c) of this 
section and who subsequently do not request 
disenrollment;

(ii) Nonservice-connected veterans who are in an 
enrolled status on a specified date announced in a 
Federal Register document promulgated under 
paragraph (c) of this section and who subsequently 
do not request disenrollment;

(iii) Noncompensable zero percent service-connected 
veterans not included in paragraph (b)(7)(i) of 
this section; and

(iv) Nonservice-connected veterans not included in 
paragraph (b)(7)(ii) of this section.

(8) Veterans not included in priority category 4 or 7, 
who are eligible for care only if they agree to pay to 
the United States the applicable co-payment determined 
under 38 U.S.C.A. §§ 1710(f) and 1710(g).  This category 
is further prioritized into the following subcategories:

(i) Noncompensable zero percent service-connected 
veterans who are in an enrolled status on a 
specified date announced in a Federal Register 
document promulgated under paragraph (c) of this 
section and who subsequently do not request 
disenrollment;

(ii) Nonservice-connected veterans who are in an 
enrolled status on a specified date announced in a 
Federal Register document promulgated under 
paragraph (c) of this section and who subsequently 
do not request disenrollment;

(iii) Noncompensable zero percent service-connected 
veterans not included in paragraph (b)(8)(i) of 
this section; and

(iv) Nonservice-connected veterans not included in 
paragraph (b)(8)(ii) of this section.

38 C.F.R. § 17.36(b).

Here, there has been no showing that the veteran qualifies 
for any category except category 8; he has not contended 
otherwise.  The Board notes that the veteran did not complete 
the income portion of the VA Form 10-10EZ when he applied in 
July 2005.  Consequently, without such information, VA could 
not assign a category 5 or 7 priority, which categories are 
based on inability to defray expenses of care or on "low 
income."  (Nor has the veteran alleged that he is eligible to 
receive medical assistance under a State plan approved under 
Title XIX of the Social Security Act.)  

In this case, the veteran has contended that he seeks 
enrollment in the VA healthcare system in order to purchase 
and afford medications for treatment of his chronic 
obstructive pulmonary disease.  While the veteran has 
attributed his chronic obstructive pulmonary disease to 
cigarette smoking in service, the Board notes that service 
connection is statutorily prohibited for disability on the 
basis that it resulted from disease or injury attributed to 
the use of tobacco products during a veteran's active 
service.  38 U.S.C.A. § 1103(a).

The veteran neither has been awarded service connection, nor 
has qualified for 38 U.S.C.A. § 1151 status, for any 
disability.  Additionally, he is not in receipt of pension.  
There is no indication that he received the Purple Heart 
medal, and he is not a former POW.  He has not contended, and 
the evidence does not suggest, that he was discharged or 
released from active military service for a disability 
incurred in or aggravated in the line of duty.

The veteran has not been found permanently and totally 
disabled for pension purposes, or in need of regular aid and 
attendance because of disability.  There is no suggestion, 
either by the veteran or in the record, that he is 
catastrophically disabled (a permanent severely disabling 
injury, disorder, or disease that compromises the ability to 
carry out the activities of daily living to such a degree 
that personal or mechanical assistance is required to leave 
home or bed, or requires 
constant supervision to avoid physical harm).  38 C.F.R. § 
17.36(e) (2007).

His application indicates that he is not seeking care for a 
disorder associated with toxic substance or radiation 
exposure or for a disorder associated with service in the 
Southwest Asia Theater of operations during the Gulf War or 
associated with combat in a war after the Gulf War or during 
hostility after November 11, 1998.  

As noted above, income information was not included on the 
July 2005 application, which, absent qualification under 
categories relating to type of disability, type of service, 
service-connected status, or receipt of a certain level of 
pension, made it impossible for VA to assign any priority 
other than category 8.

Having qualified for category 8 only, and because his 
application was not received 
until after January 17, 2003, the veteran is not eligible to 
be enrolled.  38 C.F.R. § 17.36(c)(2).  Nevertheless, it 
should be noted that the veteran is not precluded from again 
applying to be enrolled based on his current status.  38 
C.F.R. § 17.36(d)(1) (2007) (a veteran may apply at any 
time).  





ORDER

Entitlement to eligibility for enrollment in the VA 
healthcare system is denied.





____________________________________________
J. A. MARKEY 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


